Shulman, Presiding Judge.
Defendant appeals his conviction of the offense of child molestation on the ground that the evidence, as a matter of law, did not support a finding of guilty.
Although defendant presented evidence to the contrary, there was direct eyewitness testimony of the defendant’s commission of the unlawful act in addition to the inculpatory testimony of the victim herself. We conclude, therefore, that a rational trier of fact could reasonably have found defendant guilty beyond a reasonable doubt of the offense charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Defendant’s contentions of error on the general grounds are not meritorious.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.

*405Decided February 6, 1981.
William P. Keenan, for appellant.
William S. Lee, District Attorney, William R. Wilburn, Assistant District Attorney, for appellee.